Title: Record of Cabinet Opinions, 22 November 1793
From: Cabinet
To: Washington, George


          
            [22 November 1793]
          
          At sundry meetings of the heads of departments & Attorney General from the 1st to
            the 21st of Nov. 1793. at the President’s several matters were agreed upon as stated in
            the following letters from the Secretary of state. to wit.
          Nov. 8. Circular letter to the
            representatives of France, Gr. Brit. Spain & the U. Netherlands, fixing provisorily
            the extent of our jurisdiction into the sea at a sea-league.
          10. Circular do to the district attornies,
            notifying the same, & committing to them the taking depositions in those cases. same date. Circular to the foreign representatives,
            notifying how depositions are to be taken in those cases.
          
          the substance of the preceding letters were agreed to by
            all, & the rough draughts were submitted to them & approved.
          Nov. 14. to mister Hammond, that the
            U.S. are not bound to restore the Roehampton. this was
            agreed by all, the rough draught was submitted to & approved by Colo. Hamilton &
            mister Randolph. Genl Knox was absent on a visit to Trenton.
          10. letters to mister
            Genet & Hammond, & the 14. to mister Hollingsworth for taking depositions in the
            cases of the Coningham & Pilgrim.
          15. do to Genet, Hammond
            & mister Rawle for depositions in the case of the William.
          14. do to Hollingsworth
            to ascertain whether mister Moissonier had passed sentence on the Roehampton &
              Pilgrim.
            these last mentd letters of the 10th 14th & 15th were as to their substance
            agreed on by all, the draughts were only communicated to mister Randolph and approved by
            him.
          Nov. 13. to mister Hammond. enquiry
            when we shall have an answer on the inexecution of the treaty. the substance agreed by all. the letter was sent off without
            communication, none of the Gentlemen being at Germantown.
          22. to mister Genet.
            returning the commissions of Pennevert & Chervi because not addressed to the
            Presiden. same date. to do enquiring whether the Lovely lass, Prince William Henry
            & Jane of Dublin have been given up, and if not, requiring that they be now restored
            to owners. these were agreed to by all as to their matter, and the letters
            themselves were submitted before they were sent to the President, the Secretary of War
            & the Attorney General, the Secretary of the treasury absent.
            same date. to mister Gore for authentic evidence of Dannery’s protest on the
            President’s revocation of Duplaine’s Exequatur. the
            substance agreed to by all. the letter sent off before communication.
          
            Th: Jefferson
            H. Knox
            Edm: Randolph
            Alexandr Hamilton
          
        